Citation Nr: 1402809	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-25 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial schedular rating greater than 20 percent for a lumbar spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from February 1962 to June 1969 and from January 1971 to December 1978.  

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for degenerative disc disease of the lumbosacral spine and assigned a 20 percent rating effective March 26, 2008.

A hearing was held on April 12, 2011, by means of video conferencing equipment with the appellant in Battle Creek, Michigan, before Kathleen K. Gallagher, a member of the Board sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who is rendering the determination in this case.

Since the issuance of a statement of the case in April 2010, the Veteran submitted new, pertinent medical evidence without a waiver of his right of initial RO consideration of the evidence.  Because the claims must be remanded for other development, the RO, or VA's Appeals Management Center (hereinafter: AMC), will have an opportunity to review this pertinent new evidence prior to Board adjudication.  

The record before the Board consists of the Veteran's paper claims files and electronic files.

Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran and his private physician have reported that his service-connected lumbar spine disability precludes any employment.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to an earlier effective date for service connection for the lumbar spine has also been raised by testimony concerning an earlier claim that resulted in the grant of a non-service-connected pension.  The Board lacks jurisdiction over this earlier effective date issue and may only refer it for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Where a material change in the disability occurs since the last compensation examination, a new medical examination is should be ordered.  See Caffrey v Brown, 6 Vet App 377, 381 (1994).  The most recent VA examination of the service-connected disability was performed in October 2008.  In an April 2011 letter, the Veteran's private physician reported, "Over the years, his pain has definitely progressed and he is UNABLE to work."  Because a worsening of the disability since the most recent VA compensation examination has been alleged, the Veteran should be re-examined.  

The record raises the issue of entitlement to TDIU.  TDIU may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, 22 Vet. App. at 453-455.  


Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC must obtain up-to-date relevant treatment reports and associate them with the claims files and/or with the electronic files.  It appears that the pertinent Social Security Administration records have already been associated with the claims file. 

2.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an appropriate examination or examinations to determine the nature and current severity of the lumbosacral degenerative disc disease, including a neurological evaluation for intervertebral disc syndrome.  The claims files and any additional electronically-stored records should be made available to the physician or physicians for review.  

3.  The examining physician is asked to review the pertinent medical history and note that review in the report.  The physician is asked to elicit a history of relevant symptoms from the Veteran, examine his lumbosacral spine disability, and offer a diagnosis, if appropriate.  The physician should address the frequency and duration of incapacitating episodes of intervertebral disc syndrome that require bed rest.  The physician should address the nature and severity of any associated objective neurological abnormalities including, but not limited to, radiculopathy and bowel or bladder impairment.  The physician should offer a rationale for any conclusion in a legible report.  

4.  Following evaluation of the lumbar spine, the AMC should develop the TDIU claim as necessary, including, if necessary, examining the Veteran to determine whether his service-connected disabilities preclude securing and following a substantially gainful occupation.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

5.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), a decision of the Board is appealable to the Court; however, this remand does not constitute a decision of the Board and therefore is not appealable to the Court.  38 C.F.R. § 20.1100(b) (2013).


